Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
	Claims 1-9 are pending.
	Claims 1-9 have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is replete with words that are not appropriate such as “A method”; “the method having the steps”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillon et al. US PG PUB 2016/0002521 (hereinafter “Dillon”).

Dillon teaches:
A method for performing a coiled-tubing process, the method comprising the steps:  11performing a coiled-tubing process, [0075] teaches “the fluids provide lubrication to a coiled tubing used in wellbore operations”.  
using a fluid-lubricant composition that includes: see title;
a chlorinated fatty ester, a chlorinated paraffin, or a chlorinated olefin, [0063] teaches chlorinated paraffin, chlorinated acid, chlorinated ester;
and introducing the fluid-lubricant composition into a subterranean wellbore casing, claim 14 teaches introducing the fluid into a wellbore.

Claim 7. 
Dillon teaches;
wherein the fluid-lubricant composition also includes an emulsifier component; [0204] teaches emulsifier.

Claim 8. 
Dillon teaches:
wherein the emulsifier component is a polyethylene glycol or a polyethylene glycol ester, see [0005] teaches polyethylene glycol.



Dillon teaches:
wherein the fluid-lubricant composition reduces the friction generated by steel sliding against steel surfaces by at least 40%.
The claim does not recite any positive method steps but a result of performing the method. Because all of the method claim limitations are anticipated, the result must also follow: therefore the fluid and process of Dillon would reduce friction against steel surfaces by at least 40%.

      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen US PG PUB 2017/0233634 (hereinafter Nguyen) in view of Nance et al. US Patent No. 4,517,100 (hereinafter Nance).

Claim 1:
Nguyen  
 teaches:
A method for performing a coiled-tubing process, the method comprising the steps: abstract teaches “coiled-tubing process” useful in subterranean applications;
performing a coiled-tubing process using a fluid-lubricant composition, see abstract;
that includes: i) a sulfurized component, abstract teaches sulfurized component;
wherein the sulfurized component is a sulfurized C8 to C14 olefin, [0004];
and introducing the fluid-lubricant composition into a subterranean wellbore casing, [0004] teaches “introducing the fluid-lubricant composition into a subterranean wellbore casing”.

Nguyen does not teach:
and ii) a chlorinated component wherein the chlorinated component is a chlorinated fatty ester, a chlorinated paraffin, or a chlorinated olefin.
Nance teaches a wellbore lubricant (abstract) having chlorinated components and sulfurized components useful in drilling. Coiled tubing is used in drilling operations, see US 20160002521 which teaches “Coiled tubing is a continuous metal tubing that is spooled on a reel and inserted down hole via an injector head. Coiled tubing are commonly used in fracking and well clean outs, and increasingly in drilling operations.” Nance teaches “a) a chlorinated component of chlorinated normal paraffins having 9 to 20 carbon atoms, chlorinated esters of fatty acids, chlorinated waxes, chlorinated olefins or mixtures thereof” which almost mirrors Applicant’s claims. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and include the chlorinated component as taught by Nance because Nance teaches this chlorinated compound along with a sulfurized component is useful for wellbore lubricants. The problem being solved is the same. It is also noted that Nance invented using chlorinated compounds for wellbore lubricants 36 years ago. 

Claim 2. 
Nguyen teaches:
wherein the fluid-lubricant composition also includes an emulsifier component, [0023] teaches polyethylene glycol tallate.



Nguyen teaches:
wherein the emulsifier component is a polyethylene glycol or a polyethylene glycol ester,   [0023] teaches polyethylene glycol tallate which is a polyethylene glycol ester.

Claim 4:
Nguyen teaches:
wherein the fluid-lubricant composition reduces the friction generated by steel sliding against steel surfaces by at least 40%, see Table III, teaches % friction reduction of 40%.  

Claim 5:
Nguyen teaches:
wherein the sulfurized component is a sulfurized (22%S) C9 olefin, a sulfurized (35%S) C9 olefin, a sulfurized (20%) C10 olefin, a sulfurized (38%) C10 olefin, a sulfurized (18%S) C12 olefin, a sulfurized (28%S) C12 olefin, a sulfurized (16%S) C14 olefin, or a sulfurized (25%S) C14 olefins, [0004] teaches sulfurized (35% S) C9 olefins, sulfurized (20%) C10 olefins, sulfurized (38%) C10 olefins, sulfurized (18% S) C12 olefins, sulfurized (28% S) C12 olefins, sulfurized (16% S) C14 olefins, sulfurized (25% S) C14 olefins.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US Patent No. 7,635,667 teaches coiled tubing lubricant contains chlorinated and sulfurized components, including chlorinated olefins.

	3. US PG PUB 2016/0289529 assigned to current Applicant teaches coiled tubing lubricants comprising Applicant’s claimed sulfurized components. Chlorinated hydrocarbons are mentioned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674